Citation Nr: 1013886	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service connected 
posttraumatic stress disorder (PTSD) rated as 50 percent 
disabling prior to June 25, 2007 and resuming from September 
1, 2007 to September 14, 2008 and resuming again at 50 
percent disabling from November 1, 2008 through the present.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The December 2005 RO decision partially granted the Veteran's 
claim by increasing his PTSD rating from 30 percent to 50 
percent.  Nevertheless, in increased rating claims, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Because higher schedular benefits are 
available, the grant of a 50 percent rating is not the 
maximum available benefit.  As the Veteran has not withdrawn 
his claim of entitlement to a higher rating, the issue 
remains on appeal.  See id.  

During the pendency of this appeal, the Veteran underwent two 
periods of inpatient psychiatric treatment.  For these two 
periods of inpatient treatment, a temporary 100 percent 
convalesce rating was assigned from June 25, 2007 until 
September 1, 2007 and again from September 15, 2008 until 
November 1, 2008.  

The issue of entitlement to an award of TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, sleep 
disturbances, hypervigilance, and social isolation.


2.  The Veteran's PTSD symptoms have not produced 
occupational and social impairment with deficiencies such as 
gross cognitive/memory impairment, inability to communicate, 
hallucinations/delusions, or neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for a PTSD disability rating in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126(a), 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In a June 2004 decision, the RO granted service connection 
for PTSD and assigned a 30 percent rating.  The Veteran filed 
his present claim in November 2005.  In a December 2005 
decision, the RO granted an increased rating of 50 percent 
for PTSD pursuant to Diagnostic Code 9411.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  While PTSD is rated pursuant to 
Diagnostic Code 9411; the criteria for rating psychiatric 
disability, other than eating disorders, is contained in the 
General Rating Formula.  See id.

Under the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV).  A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school).  A score of 
41- 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

Evidence

The Veteran underwent an initial two-day inpatient evaluation 
for PTSD treatment in November 2005.  His symptoms included 
sleep disturbances, memory and concentration difficulties, 
irritability, restlessness, and social withdrawal.  Mental 
status examination revealed the Veteran to be properly 
groomed, alert with no significant cognitive or memory 
impairment, but expressing a depressed mood and constricted 
affect.  The discharge note summarized the inpatient 
treatment.  The healthcare provider described the Veteran as 
pleasant and compliant with the program directives.  She 
noted that while he was anxious during admission, he was 
socializing with others by the end of treatment.  She 
described him as independent in his activities of daily 
living and declined to make further referrals beyond 
continued outpatient treatment.  The discharge report noted 
that he was employable. 

At approximately the same time as his initial inpatient 
treatment, the Veteran filed an increased rating claim.  He 
asserted that his service connected PTSD increased in 
severity and warranted a rating in excess of the then current 
30 percent.  

In March 2007, J.S., RN-CS, MSN submitted a letter describing 
the Veteran's symptoms.  She provided outpatient psychiatric 
treatment for the Veteran beginning in December 2005.  She 
observed the Veteran having persistent avoidance, 
irritability, hypervigilence, and exaggerated arousal; in 
addition to sleep disturbances and flashbacks.  She noted 
that he has major anger management and trust problems.  His 
social and family relationships are described as "fair to 
poor."  

The Veteran underwent a six week PTSD inpatient treatment 
program beginning in June 2007.  He arrived neatly groomed 
with a "moderately anxious" affect.  He did not report any 
specific complaints or issues and did not show any homicidal 
or suicidal ideation.  Rather, the Veteran presented chronic 
PTSD symptoms of depression, social isolation, and sleep 
disturbances among others.  He believed the symptoms had been 
retriggered by his son participating in military activities 
in Afghanistan and continued news coverage of war.  The 
discharge note showed that he continued to experience 
depressed mood, anxiety, sleep disturbances, social 
withdrawal, and impaired memory and concentration.  Mental 
status examination revealed him to be properly groomed, alert 
without any significant cognitive or memory impairment.  The 
physician summarized the Veteran's inpatient treatment as 
"uneventful."  He observed that the Veteran complied with 
the program guidelines and was active in treatment.  He also 
noted that the Veteran demonstrated improved coping skills at 
discharge and had a "brighter" affect.  The physician 
maintained the PTSD diagnosis and assigned a GAF score of 40.  


A copy of an October 2007 email from R.P., PhD. (as cited in 
the May 2009 Statement of Representative) contains what 
appears to be a draft letter that reiterated the Veteran's 
prior reported symptoms.  He further detailed that the 
Veteran immersed himself in his occupation as a coping 
mechanism.  Dr. R.P. observed that the Veteran has 
significant anger management problems and must limit his 
interpersonal interactions during work.  He commented that 
due to the Veteran's PTSD symptoms it is "self-injurious" 
for the Veteran to maintain employment.  He determined that 
the Veteran was unemployable and estimated his GAF score to 
be 38. 

A VA/QTC PTSD examination report, dated February 2008, is of 
record.  The Veteran described his in-service stressors.  The 
examiner noted that the Veteran immersed himself in his 
occupation for many years to cope with his emotions.  His 
employability is limited to solitary tasks.  Present symptoms 
included depression, sleep disturbances, social isolation, 
hypervigilance, and irritability.  However, suicide ideation, 
hallucination, delusions or paranoid ideations were not 
present.  The examiner diagnosed PTSD and estimated a GAF 
score from 45 to 50.  

The Veteran again sought inpatient treatment in October 2008.  
The Veteran continued to work; however his present PTSD 
symptoms included sleep disturbances, irritability, 
depression, social isolation and hypervigilence, among other 
symptoms.  The Veteran arrived properly groomed and was 
cooperative.  He did not show any suicide or homicide 
ideations, nor any delusions or hallucinations.  The 
physician determined his insight and judgment to be fair.  
The course of treatment was uneventful.  At discharge, the 
Veteran was more aware of his behavioral tendencies.  There 
was no evidence of psychotic related symptoms, nor suicidal 
or homicide ideation.  The physician maintained the PTSD 
diagnosis and assigned a GAF score of 37.   

Analysis 

The Board finds that the overall disability picture of the 
Veteran's PTSD symptoms most closely approximates the 
criteria for a 50 percent rating.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411; Mauerhan, supra.  The record shows that 
the Veteran experiences serious social and occupational 
impairment from his PTSD symptoms. However, it does not show 
symptoms such as gross memory impairment, spatial 
disorientation, poor personal hygiene or inappropriate 
behavior.  See id.  While the Veteran remains isolated and 
necessitates counseling to cope with his PTSD symptoms, 
treatment notes reflect that he able to maintain his personal 
hygiene, exert control over his impulses, and participate in 
group PTSD classes.  

Healthcare providers J.S., RN-CS, MSN and Dr. R.P., provided 
their observations of the Veteran persistent symptoms.  Dr. 
R.P. further opined that the Veteran's PTSD symptoms render 
him unemployable and assigned a GAF score of 38.  
Notwithstanding, both Dr. R.P. and J.S.'s observations did 
not include findings of inappropriate hygiene, 
cognitive/memory impairment, inability to communicate, 
spatial disorientation, auditory or visual hallucinations.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather their noted 
symptoms included sleep disturbances, social impairment, 
restricted affect, and depression.  The symptoms contained in 
their notes are more consistent with the criteria of a 50 
percent rating which includes symptoms manifesting in social 
and occupation impairment due to: flattened affect, memory 
impairment, mood disturbances, and difficulty maintaining 
social and occupational relationships.  

The symptoms contemplated by the 70 percent rating criteria 
pertain to more severe symptoms manifesting into an inability 
to communicate, severe memory/thought impairment, 
inappropriate behavior and a neglect of personal hygiene.  
See id.  PTSD symptoms of such severity have not been 
documented.  Even though Dr. R.P. assigned GAF score of 38 
and the October 2008 inpatient discharge note reflects a GAF 
score of 37, the underlying documented symptoms do not 
encompass any memory/cognitive impairment, hallucinations, 
delusions, suicide/homicide ideation, spatial disorientation, 
poor personal hygiene or inappropriate behavior as 
contemplated by the criteria for a 70 percent rating.  
38 C.F.R. § 4.126(a).  

To date, the record does not demonstrate that the Veteran's 
symptoms approximate the greater severity contemplated by the 
70 percent rating.  A rating in excess of 50 percent for 
service connected PTSD is denied.  38 C.F.R. §§  4.7, 4.130, 
Diagnostic Code 9411; Mauerhan, supra.  


Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected PTSD should be 
referred for assignment of an extraschedular rating.  The 
record does not show that this disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned rating.  The record 
does show that the Veteran has received inpatient psychiatric 
treatment during the pendency of the appeal and during these 
time periods he was in receipt of a 100 percent rating.  The 
most recent VA inpatient treatment records, dated October 
2008, reflected that the Veteran continued to work and was 
discharged in stable condition.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2007 
letter.  The Board further notes this letter contained notice 
concerning how a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While this letter was furnished 
after the issuance of the appealed December 2005 rating 
decision, the appeal was subsequently readjudicated in 
Supplemental Statements of the Case issued in May 2007, 
August 2007, August 2008, and March 2009.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in February 2008 that was fully 
adequate for the purposes of adjudication.  The VA 
examination report reflect a review of the record, interview 
of the Veteran, mental status examination, and clinical 
findings by a physician.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A rating in excess of 50 percent for service connected PTSD 
is denied. 


REMAND

The Board has considered the Court of Appeals for Veterans 
Claims (Court) holding in the recent case of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), decided in May 2009.  In 
Rice, the Court held that a claim for a total disability 
rating based upon individual unemployability (TDIU), whether 
expressly raised by the Veteran or implied by the evidence, 
during the course of an appeal of the initial rating 
assigned, "is part and parcel of the determination of the 
initial rating for that disability."  See id.  The issue of 
TDIU is raised by the record in Dr. J.P.'s draft letter of 
October 2007.  


Accordingly, the case is REMANDED for the following action:

Review the record, to include all 
additional evidence since the March 2009 
Supplemental Statement of the Case, and 
determine if any additional development is 
necessary (i.e. VA examination).  After 
completing any additional development 
deemed necessary, adjudicate the issue of 
entitlement to TDIU.  If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


